Citation Nr: 0838790	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to November 
1975.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

The November 2006 rating decision on appeal denied service 
connection for post-traumatic stress disorder (PTSD) and as 
well as TDIU.  The veteran perfected an appeal of both issues 
with a duly submitted substantive appeal, received in August 
2007.  Thereafter, the RO issued a rating decision, dated in 
July 2008, which granted service connection for PTSD and 
assigned an initial evaluation of 30 percent, effective May 
30, 2006.  The RO continued the denial of TDIU in a 
supplemental statement of the case, issued in July 2008.    


FINDINGS OF FACT

1.  The veteran's only service-connected disability is PTSD, 
rated as 30 percent disabling, effective May 30, 2006.  

2.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disability and his service-connected 
disability does not preclude employment consistent with the 
veteran's education and occupational experience at any time 
during the rating period on appeal.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16-4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include a TDIU claim.

In the present case, VA issued a VCAA notice letter to the 
veteran dated in August 2006.  This letter informed the 
veteran of what evidence was required to substantiate his 
claim for TDIU and of his and VA's respective duties for 
obtaining evidence.  The August 2006 letter also informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that the veteran was most recently afforded a VA PTSD 
examination in March 2008, which addressed this service-
connected disability's effect on the veteran's ability to 
work.  

The Board notes that the October 2006 VA examination report 
reflects that the veteran has worked with the Department of 
Vocational Rehabilitation seeking additional employment.  
However, documents of record indicate that there is no record 
of a vocational rehabilitation file being established for 
this veteran.  See E-mail correspondence with Milwaukee RO, 
dated in November 2008.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

The veteran contends that his service-connected disability 
renders him unemployable, thus warranting a TDIU.  The record 
contains a VA Form 21-4138, Statement in Support of Claim 
from the veteran, dated in July 2006, noting that he had 
reported losing 18 jobs in 25 years.  The veteran stated that 
his employers would never tell him why he was being released.  
He also noted that he has been trying to get a job, but he 
does not seem to get any responses.  The RO construed the 
veteran's statements in the July 2006 VA Form 21-4138 as a 
claim for TDIU and adjudicated such in the November 2006 
rating decision on appeal.  For the reasons that follow, the 
Board concludes that TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet 
the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the veteran is service-connected for PTSD, 
rated as 30 percent disabling from May 30, 2006.  The record 
does not reflect that service connection has been established 
for any other disabilities.  Thus, the veteran does not meet 
the schedular criteria listed in 38 C.F.R. § 4.16(a) at any 
time during the rating period on appeal.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

Here, the evidence of record does not reflect that the 
veteran's service-connected disability has been shown to 
preclude employment consistent with his education and 
occupational experience.  The record indicates that a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, was sent to the veteran as an 
enclosure with the August 2006 VCAA letter.  However, the 
record does not reflect that the veteran returned a completed 
VA Form 21-8940 to VA.  

Regarding the veteran's educational and vocational 
attainment, the Board notes that a VA mental health 
outpatient treatment record, dated in August 2006, reflects 
that the veteran had started a volunteer job at the YMCA.  
The Board notes that a VA treatment record from a social 
worker, dated in August 2006, notes that the veteran had not 
been able to work since 2001.  See also VA treatment report 
from a social worker, dated in July 2007 (noting that the 
veteran applied for numerous jobs without success).  The 
record also contains a Form SSA-3368-BK, signed by the 
veteran and dated in September 2002, reflecting that the 
veteran was employed in the Heating Ventilation and Air 
Condition (HVAC) service industry.  The veteran noted that he 
had worked approximately 8 hours per day and he lifted and 
carried tools, ladders, compressors, hoses, and chemicals.  
The report of VA examination, dated in October 2006, reflects 
that the veteran reported he graduated from high school.  See 
also Form SSA-3368-BK (noting that the veteran reported 
completing high school in June 1971 and that he had also 
completed special training in 1983 regarding HVAC service).  
The October 2006 VA examination report extensively details 
the veteran's employment history from the time he was 
discharged from active service in 1975.  In brief, it was 
noted that the veteran held employment in multiple positions, 
to include welder, plant operations and maintenance manger, 
supervisor of maintenance, sheet metal worker, and HVAC 
serviceperson.  The veteran reported no further employment 
since leaving a private company in either 2001 or 2002.  He 
noted that he was dismissed from the last company because he 
was "unable to perform duties" and he noted that he did 
some things that cost the company money.  The veteran also 
reported that he mows lawn shared by his and a neighbor's 
residences.  The report of VA examination, dated in March 
2008, reflects that the veteran was helping a friend fix 
lawn-mower engines and snow-blower engines for 1 month and 
was taking apart air handlers from November to December 2007.  
It was noted that the veteran stopped working on his own, but 
wanted to go back and finish the last project.  It was 
further noted that the veteran will cut grass in the summer.  
Otherwise, he was looking for work.

Regarding the veteran's service-connected PTSD, the report of 
the October 2006 VA examination notes that the veteran's 
thought processes were logical, coherent, and organized.  His 
insight was fair and he did not endorse suicidal or homicidal 
ideation.  The Board acknowledges that the veteran reported 
hallucinations (which the veteran suggested might be due to 
his medications) and demonstrated a slight decrease in his 
mental status and short-term recall upon testing.  The 
veteran demonstrated excellent reality, accuracy, 
orientation, immediate recall, as well as attention and 
concentration when performing serial threes backwards.  He 
also demonstrated good abstract thinking, social judgment, 
capacity to perceive the similarity between two concepts, and 
a general fund of information.  The only Axis I diagnosis was 
dysthymic disorder, chronic and the global assessment of 
functioning (GAF) score was 60.  The October 2006 VA examiner 
found that the veteran did not meet all of the criteria for a 
diagnosis of PTSD based on the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV).

Upon more recent VA PTSD examination in March 2008, the 
veteran denied any history of assault or suicide attempts.  
Upon mental status examination, the veteran demonstrated no 
impairment of thought process or communication.  It was also 
noted that the veteran demonstrated no delusions or 
hallucinations during the interview.  He denied suicidal or 
homicidal thoughts.  It was noted that the veteran reported 
that he bathed once every 2 weeks, but the veteran also 
stated that he does some spot washing more often.  He was 
oriented to person, place and time.  Although he reported 
that his short-term memory was poor, the veteran denied 
obsessive or ritualistic behaviors.  The VA examiner noted 
that the rate and flow of the veteran's speech were within 
normal limits.  The veteran described a long history of 
depression.  The Axis I diagnoses were PTSD, chronic, mild 
severity and dysthymia, chronic, mild severity.  The VA 
examiner also assigned a GAF score of 65 for the veteran's 
PTSD and a separate GAF score of 65 for the veteran's 
dysthymia.  

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board notes the March 2008 VA examiner opined that the 
veteran's chronic dysthymia was less likely than not related 
to the veteran's time in the military and more likely than 
not related to ongoing stressors such as his health, 
finances, relationships, and family stress.  As such, the 
effects of the veteran's dysthymia disability are not for 
consideration in this decision as competent medical evidence 
has separated the effects of this nonservice-connected 
disability.  See Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993) (noting that in determining whether an award of TDIU 
is warranted, VA may not consider the effect of nonservice-
connected disabilities).  

The March 2008 VA examiner also opined that the veteran's 
PTSD signs and symptoms are transient or mild and decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  The examiner also 
opined that, overall, the veteran's mild PTSD imposed mild 
vocations limitations.  It was noted that the veteran 
believed that he had had a history of doing an excellent job 
at work and that he gets laid off for no reason.  It was 
further noted that the veteran was actively looking for work 
and hoped to get another job soon.

The Board notes SSA has determined the veteran to be unable 
to seek and maintain gainful employment due chronic renal 
failure.  See Form SSA-831-C3, dated in October 2002 (noting 
a primary diagnosis of chronic renal failure and noting that 
a secondary diagnosis was not established).  The Board 
acknowledges that the veteran was awarded disability benefits 
by the SSA.  However, while SSA records and other disability 
records are "pertinent" to VA claims, they are not 
controlling for VA determinations.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, in the 
present case, the veteran's only service-connected disability 
is PTSD, which from the cited SSA record above, was not a 
factor in that agency's unemployability determination.  

Based on the foregoing, the Board finds that the veteran is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  The Board acknowledges the veteran's 
contentions that he cannot work and has trouble finding 
and/or maintaining employment due to his service-connected 
disabilities.  See Van Hoose, 4 Vet. App. at 363 (noting that 
a high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment).

The Board notes that the veteran and other lay persons are 
competent to make factual observations, but specialized 
training and knowledge are necessary to make competent 
medical conclusions.  As such, the veteran's contentions are 
at odds with the objective medical evidence of record that 
shows that the veteran has no exceptional or unusual factor 
associated with his service-connected disabilities that 
render the regular schedular standards impracticable.  
Indeed, the March 2008 VA examiner found that the veteran's 
PTSD signs and symptoms only imposed mild vocational 
limitation.  The Board places less weight or probative value 
on the veteran's statements concerning the effect the 
symptoms of his service-connected disability have on his 
ability to secure and maintain gainful employment than it 
does on the objective medical reports, to include the report 
of the March 2008 VA examination.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board also 
notes that the March 2008 VA examination report reflects that 
the examiner reviewed the veteran's claims file and medical 
records, increasing the probative value of this medical 
report.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(finding that a physician's access to the claims file is an 
important factor in assessing the probative value of a 
medical opinion).

Accordingly, to the extent that his service-connected PTSD 
disability causes occupational impairment and in the absence 
of any competent medical evidence to the contrary, the Board 
finds that the veteran is appropriately compensated by the 
current (combined) rating of 30 percent.  The Board also 
notes that, generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board finds that the 
veteran's situation does not present such an exceptional or 
unusual disability picture as to warrant entitlement to a 
TDIU on an extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU and, as such, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


